Citation Nr: 1001390	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-29 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected cystic acne of the scalp, face, and 
neck.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from January 2001 to July 
2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In January and October of 2008, the 
Board remanded the claim for additional development.  


FINDING OF FACT

The Veteran's service-connected cystic acne of the scalp, 
face, and neck, is shown to be productive of multiple 
pigmented acne scars on the face and neck with patchy 
alopecia, and two characteristics of disfigurement; but not 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or 
four characteristics of disfigurement.   


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, and no more, 
for service-connected cystic acne of the scalp, face, and 
neck, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Code 7800 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an initial 
evaluation in excess of 10 percent for his service-connected 
cystic acne of the scalp, face, and neck.  

With regard to the history of this disability, see 38 C.F.R. 
§ 4.1 (2009), the Veteran's service treatment reports show 
that he was treated for skin symptoms primarily involving the 
scalp.  His diagnoses included dissecting cellulitis, 
alopecia, and cystic acne.  His skin symptoms were aggravated 
by the wearing of Kevlar, for which he was profiled.  His 
medications included Accutane, which was later discontinued 
due to gastrointestinal upset.  He was separated from service 
due to his skin symptoms.  See also November 2003 VA 
examination report.  

In February 2004, the RO granted service connection for 
cystic acne of the scalp, face, and neck, evaluated as 10 
percent disabling, with an effective date for service 
connection of July 16, 2003.  The Veteran has appealed the 
issue of entitlement to an increased initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As an initial matter, in January and October of 2008, the 
Board remanded this claim.  The October 2008 Remand indicated 
that the request for an examination in the January 2008 
Remand had not been substantially complied with.  The October 
2008 Remand essentially directed that the Veteran be afforded 
another skin examination, and to provide findings sufficient 
for evaluation.  In February 2009, the RO afforded the 
Veteran another examination, the report of which contains 
detailed findings which are sufficient for evaluation of the 
disability in issue.  Given the foregoing, the Board finds 
that there has been substantial compliance with the October 
2008 Remand directives, and that it may proceed with a 
decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dunn v. West, 11 Vet. App. 462 (1998).   

The Board notes that the RO's March 2007 rating decision 
assigned a separate 10 percent disability rating for cystic 
acne of the thorax, axilla, buttocks and groin.  

The medical evidence consists of VA reports, dated between 
2003 and 2009.  This evidence includes VA progress notes, 
which show the following: there are a number of notations of 
alopecia; the Veteran's skin was within normal limits 
(November 2004); the Veteran had an erythematous swelling in 
the left side of his face in the parotid gland region, the 
assessment was parotid gland abscess (January 2005); he was 
treated for multiple soft, non-draining cysts over most of 
the scalp with some tunneling (August 2005); .  

A VA skin examination report, dated in November 2003, shows 
that on examination, the Veteran had multiple 2-4 mm. 
(millimeter) cystic comedones scattered on areas that 
included his face, neck, and that a large area on the vertex 
and occipital areas of the scalp were affected with confluent 
cysts and abscesses measuring 7 cm. x 6 cm.  The report also 
notes alopecia areata with minimal sporadic regrowth seen.  
The report notes that he had mild disfigurement.  

A VA general medical examination report, dated in November 
2003, notes that the Veteran's skin was intact, with no 
rashes, lesions, or breakage, except in the scalp.  

A VA examination report, dated in November 2006, notes a 
history of constant cystic acne in areas that included the 
scalp, and past use (but no current use) of antibiotics.  The 
Veteran reported that he had flare-ups about once per month, 
with associated pain, swelling, redness, and enlargement of 
his lesions.  The report further indicates the following: 
there were no malignant neoplasms, utricaria, cutaneous 
vasculitis, or erythema multilforme; acne was present on the 
face; there were multiple cystic lesions scattered randomly 
on the cheeks, posterior left ear, and the back of the neck; 
inflammatory acne was present on the face, as well as smaller 
closed and open comedones and scattered acne on the face, 
neck, and thorax; the acne lesions were 2-5 mm. in size; 
cystic lesions were much larger (5 mm. x 5 mm.) and palpable 
in areas that included the scalp; scarring disfigurement was 
present on the face; the facial scars were pitting; there 
were small hyperpigmented flat papules on the bilateral 
posterior thorax, with several on the upper anterior thorax 
as well; acne was both superficial and deep on areas that 
included the face, neck, and ears, and the anterior and 
posterior thorax; loss of hair was limited to the scalp, with 
sporadic regrowth seen on the crown between the areas of 
cystic lesions, and thinner hair at the site of the lesions.  
The diagnoses noted cystic acne and inflammatory acne on face 
and other body parts, that it was unclear if the acne was 
temporary or permanent (but that it was likely to be 
permanent), that some disfigurement was noted on the face and 
posterior thorax with pitting and superficial scars from 
acne, less than 20 percent of total integument was involved, 
and alopecia areata, severe in scalp.  

A VA examination report, dated in February 2009, shows that 
the Veteran reported skin symptoms that included pain in the 
occipital area when resting his head due to cystic lesions.  
He indicated that he was not taking medications for control 
of his symptoms, and that he washed with liquid body soap.  
On examination, the following was noted: there were two 
keloid scars on the head, raised ?", which were pigmented, 
and firm; one scar was 11/2" by 11/4", pigmented, and 
nontender; the other scar was 13/4" by 1/16", and tender; 
there was mild alopecia in all areas, however, the remaining 
THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected cystic acne of the scalp, face, and 
neck.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from January 2001 to July 
2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In January and October of 2008, the 
Board remanded the claim for additional development.  


FINDING OF FACT

The Veteran's service-connected cystic acne of the scalp, 
face, and neck, is shown to be productive of multiple 
pigmented acne scars on the face and neck with patchy 
alopecia, and two characteristics of disfigurement; but not 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or 
four characteristics of disfigurement.   


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, and no more, 
for service-connected cystic acne of the scalp, face, and 
neck, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Code 7800 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an initial 
evaluation in excess of 10 percent for his service-connected 
cystic acne of the scalp, face, and neck.  

With regard to the history of this disability, see 38 C.F.R. 
§ 4.1 (2009), the Veteran's service treatment reports show 
that he was treated for skin symptoms primarily involving the 
scalp.  His diagnoses included dissecting cellulitis, 
alopecia, and cystic acne.  His skin symptoms were aggravated 
by the wearing of Kevlar, for which he was profiled.  His 
medications included Accutane, which was later discontinued 
due to gastrointestinal upset.  He was separated from service 
due to his skin symptoms.  See also November 2003 VA 
examination report.  

In February 2004, the RO granted service connection for 
cystic acne of the scalp, face, and neck, evaluated as 10 
percent disabling, with an effective date for service 
connection of July 16, 2003.  The Veteran has appealed the 
issue of entitlement to an increased initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As an initial matter, in January and October of 2008, the 
Board remanded this claim.  The October 2008 Remand indicated 
that the request for an examination in the January 2008 
Remand had not been substantially complied with.  The October 
2008 Remand essentially directed that the Veteran be afforded 
another skin examination, and to provide findings sufficient 
for evaluation.  In February 2009, the RO afforded the 
Veteran another examination, the report of which contains 
detailed findings which are sufficient for evaluation of the 
disability in issue.  Given the foregoing, the Board finds 
that there has been substantial compliance with the October 
2008 Remand directives, and that it may proceed with a 
decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dunn v. West, 11 Vet. App. 462 (1998).   

The Board notes that the RO's March 2007 rating decision 
assigned a separate 10 percent disability rating for cystic 
acne of the thorax, axilla, buttocks and groin.  

The medical evidence consists of VA reports, dated between 
2003 and 2009.  This evidence includes VA progress notes, 
which show the following: there are a number of notations of 
alopecia; the Veteran's skin was within normal limits 
(November 2004); the Veteran had an erythematous swelling in 
the left side of his face in the parotid gland region, the 
assessment was parotid gland abscess (January 2005); he was 
treated for multiple soft, non-draining cysts over most of 
the scalp with some tunneling (August 2005); .  

A VA skin examination report, dated in November 2003, shows 
that on examination, the Veteran had multiple 2-4 mm. 
(millimeter) cystic comedones scattered on areas that 
included his face, neck, and that a large area on the vertex 
and occipital areas of the scalp were affected with confluent 
cysts and abscesses measuring 7 cm. x 6 cm.  The report also 
notes alopecia areata with minimal sporadic regrowth seen.  
The report notes that he had mild disfigurement.  

A VA general medical examination report, dated in November 
2003, notes that the Veteran's skin was intact, with no 
rashes, lesions, or breakage, except in the scalp.  

A VA examination report, dated in November 2006, notes a 
history of constant cystic acne in areas that included the 
scalp, and past use (but no current use) of antibiotics.  The 
Veteran reported that he had flare-ups about once per month, 
with associated pain, swelling, redness, and enlargement of 
his lesions.  The report further indicates the following: 
there were no malignant neoplasms, utricaria, cutaneous 
vasculitis, or erythema multilforme; acne was present on the 
face; there were multiple cystic lesions scattered randomly 
on the cheeks, posterior left ear, and the back of the neck; 
inflammatory acne was present on the face, as well as smaller 
closed and open comedones and scattered acne on the face, 
neck, and thorax; the acne lesions were 2-5 mm. in size; 
cystic lesions were much larger (5 mm. x 5 mm.) and palpable 
in areas that included the scalp; scarring disfigurement was 
present on the face; the facial scars were pitting; there 
were small hyperpigmented flat papules on the bilateral 
posterior thorax, with several on the upper anterior thorax 
as well; acne was both superficial and deep on areas that 
included the face, neck, and ears, and the anterior and 
posterior thorax; loss of hair was limited to the scalp, with 
sporadic regrowth seen on the crown between the areas of 
cystic lesions, and thinner hair at the site of the lesions.  
The diagnoses noted cystic acne and inflammatory acne on face 
and other body parts, that it was unclear if the acne was 
temporary or permanent (but that it was likely to be 
permanent), that some disfigurement was noted on the face and 
posterior thorax with pitting and superficial scars from 
acne, less than 20 percent of total integument was involved, 
and alopecia areata, severe in scalp.  

A VA examination report, dated in February 2009, shows that 
the Veteran reported skin symptoms that included pain in the 
occipital area when resting his head due to cystic lesions.  
He indicated that he was not taking medications for control 
of his symptoms, and that he washed with liquid body soap.  
On examination, the following was noted: there were two 
keloid scars on the head, raised ?", which were pigmented, 
and firm; one scar was 11/2" by 11/4", pigmented, and 
nontender; the other scar was 13/4" by 1/16", and tender; 
there was mild alopecia in all areas, however, the remaining 
hair did cover most of the scar areas; there was 1" x 1/4" 
raised pigmented nontender area on the left occipital area, 
and a 1/2" x 3/16" V-shaped scar that was a keloid, both of 
these scars were raised ?"; the left occipital scar was 
nontender; there were multiple pigmented acne scars on the 
face and neck; the impression was multiple keloid scars with 
patchy alopecia.  The examiner noted that the acne scarring 
on the exposed surfaces represented approximately 10 percent, 
that the scarring represented approximately 1 (one) percent 
of the total body surface; and that alopecia of the scalp 
represented 1.5 percent of the scalp hair area.  This report 
is accompanied by color photographs taken of the Veteran's 
face and scalp.  

The RO initially indicated that it evaluated the Veteran's 
service-connected cystic acne of the scalp, face, and neck, 
under 38 C.F.R. § 4.118, Diagnostic Codes (DC's) 7828-7800.  
See 38 C.F.R. § 4.27 (2009) (hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  This hyphenated diagnostic code may be read to 
indicate that acne is the service-connected disorder, and it 
is rated as if the residual condition is scarring of the 
head, face or neck under DC 7800.  

Under DC 7800, a 30 percent rating is assigned for 
disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  

According to 38 C.F.R. § 4.118, Code 7800, Note (1), there 
are eight characteristics of facial disfigurement, these 
include: 1) a scar five or more inches (13 or more 
centimeters (cm.)) in length, 2) a scar at least one-quarter 
inch (0.6 cm.) wide at widest part, 3) surface contour of 
scar elevated or depressed on palpation, 4) scar adherent to 
underlying tissue, 5) skin hypo-or hyper- pigmented in an 
area exceeding six square inches (39 sq. cm.), 6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.), 7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), and 8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  

The medical evidence shows that the Veteran has scars on his 
head, and multiple pigmented acne scars on the face and neck, 
and that his diagnoses include multiple keloid scars with 
patchy alopecia.  The Veteran's photographs also appear to 
show that he has a number of "ice-pick" type scars on his 
face at the forehead and cheeks.  Due to their nature, they 
do not appear to have any appreciable length.  There is no 
competent evidence to show that he has scars with visible or 
palpable tissue loss, or either gross distortion or asymmetry 
of one feature or paired set of features.  However, with 
regard to characteristics of disfigurement, see 38 C.F.R. 
§ 4.118, Code 7800, Note (1), the February 2009 VA 
examination report indicates that he has two scars that are 
at least one-quarter inch wide at widest part.  In addition, 
the February 2009 VA examination report notes that he has two 
occipital scars that were raised ?".  Accordingly, it 
appears that he has two characteristics of disfigurement, and 
the Board finds that , the evidence is at least in equipoise, 
and that affording the Veteran the benefit of all doubt, that 
the criteria for a 30 percent evaluation under DC 7800 have 
been met.  

An evaluation in excess of 30 percent is not warranted.  
Under DC 7800, a 50 percent rating is assigned when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  Here, as previously 
stated, there is no competent evidence to show that he has 
scars with visible or palpable tissue loss, or either gross 
distortion or asymmetry of one feature or paired set of 
features.  With regard to characteristics of disfigurement, 
the Veteran is not shown to have four or more; he is not 
shown to have a scar(s) that is five or more inches, scars 
adherent to underlying tissue, or scars that are productive 
of (in an area exceeding six square inches (39 sq. cm.)) of 
hypo-or hyper- pigmented skin, abnormal skin texture, missing 
underlying soft tissue, or indurated skin.  Therefore, the 
objective and photographic evidence does not support an 
evaluation in excess of 30 percent under DC 7800.  

In deciding the Veteran's claim for an increased initial 
evaluation, the Board has considered the determinations in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran 
is entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  As noted 
above, the Board does not find evidence that the Veteran's 
evaluation of his service-connected cystic acne of the scalp, 
face, and neck, should be increased for any separate period 
based on the facts found during the whole appeal period, 
other than as noted.  The Board therefore finds that the 
evidence is insufficient to show that the Veteran had a 
worsening of his skin symptoms, other than as noted.  

To the extent that the claim has been denied, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in September 2003 and March 2005.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
this regard, the September 2003 VCAA notice was issued in 
association with a claim for service connection for 
"dissecting cellulitis," and this claim was granted in 
February 2004 (characterized as cystic acne).  In such cases, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled; no 
additional § 5103(a) notice is required.  Dingess, 19 Vet. 
App. at 491, 493.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
medical records.  The Veteran has been afforded examinations.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 



ORDER

A disability rating of 30 percent, and no more, for service-
connected cystic acne of the scalp, face, and neck, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


